Citation Nr: 1704866	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 50 percent for schizophrenia prior to June 25, 2010.

3. Entitlement to a disability rating in excess of 70 percent for schizophrenia since June 25, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 in the United States Army.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2012, the Board remanded the appeal for further development.

In June 2013, the RO awarded a 70 percent rating for schizophrenia, effective January 31, 2013.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In January 2014, the Board denied the claim for service connection for hearing loss, and remanded the claims for schizophrenia and a TDIU for further development.  The Veteran appealed the Board's denial of service connection for hearing loss to the United States Court of Appeals for Veterans Claims (Court). 

In a January 2015 Memorandum Decision, the Court vacated the January 2014 Board decision on the claim for hearing loss, and remanded the matter to the Board.

In October 2015, the Board remanded the appeal for development consistent with the Memorandum Decision.

In February 2016, the RO adjusted the diagnostic code assigned to the Veteran's schizophrenia, and awarded the 70 percent rating from June 25, 2010.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a Veteran may be entitled).  The claim remains on appeal.  See AB 6 Vet. App. at 35. 

As noted by the Board in October 2015, in the course of the appeal, the Veteran also perfected a claim for entitlement to an earlier effective date for the 70 percent rating for schizophrenia.  However, as it is a "staged" rating under review, the matter of the Veteran's entitlement to a rating of 70 percent or higher prior to June 25, 2010 will be addressed in the adjudication of the increased rating claim already on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not attributable to service and was not manifest within one year of separation from service.

2.  Throughout the course of the appeal, the Veteran's schizophrenia has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

3.  The Veteran's schizophrenia has not been productive of a disability picture manifested by total occupational and social impairment at any point in the appeal.

4.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Prior to June 25, 2010, the criteria for a rating of 70 percent for schizophrenia, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9205 (2016).

3.  Since June 25, 2010, the criteria for a rating in excess of 70 percent for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9201 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309 (2016).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes, as documented on VA examination in January 2016.  

Service treatment records (STRs) show that on December 1964 pre-induction and September 1965 induction examinations, the Veteran's hearing was grossly normal, according to a whispered voice test.  On examination at separation in July 1967, puretone thresholds at all frequencies were 0 under the then-applicable ASA standard.  Conversion to the current ISO standard through addition of standard adjustments results in thresholds of:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The STRs do not show treatment or complaints related to hearing difficulty or ear problems.  The Veteran did refer to "ear, nose or throat trouble" on his subjective report of medical history at separation, but specified that this referred to throat and sinus problems, not a hearing-related condition.

However, as determined by the Board in January 2014, service records also establish that the Veteran served in Vietnam as a mortarman. The duties associated with this position include extensive exposure to noise from explosions.  Additionally, the Veteran performed those duties in combat, as shown by his receipt of a Combat Infantryman Badge (CIB), and so he was likely exposed to even greater degrees of noise from small arms and other combat noise.  As such, the in-service incurrence of acoustic trauma has been established.  

On VA examination in July 2010, the examiner noted the STRs and in-service history of infantry noise exposure.  The Veteran reported no post-service occupational or recreational noise exposure.  The examiner opined that it was well-known that exposure to high intensity noise, like infantry noise, can cause permanent damage to the inner ear structures, resulting in hearing loss.  However, this damage to the inner ear structures occurs at the moment of exposure and is not a cumulative process.   As the Veteran had normal hearing at separation, and there is no indication of hearing problems during active duty, the examiner opined that the current hearing loss was not caused by or a result of military service.  The examiner also diagnosed tinnitus as a symptom associated with the hearing loss.

On VA examination in May 2012, the examiner also opined that the current hearing loss was less likely as not related to service.  The examiner explained that upon separation from service, the Veteran had normal hearing even after being exposed to military noise from heavy infantry in Vietnam.  The examiner stated that the normal aging process had to be considered since it can also result in permanent hearing loss due to outer hair cells damage.  The examiner further diagnosed tinnitus as a symptom of hearing loss and found it was at least as likely as not related to service.  The examiner provided various rationales, stating that high intensity noise can cause tinnitus, as well as emotional stress, vascular incidents, head trauma, and medication.  At the conclusion of the report, the examiner stated that the hearing loss was not likely due to in-service noise exposure, but the tinnitus was.  Service connection for tinnitus was then granted in a July 2012 rating decision.  

In the January 2015 Memorandum Decision, the Court vacated the Board's January 2014 denial of the claim due to its reliance on the May 2012 VA examination report.  Specifically, the Court found that the Board failed to explain how the examination was not internally inconsistent in light of the seemingly contradictory conclusions (1) that the Veteran's tinnitus is due to service, but (2) that the tinnitus is solely a symptom of the appellant's hearing loss, a condition which is not due to service.   In October 2015, the Board remanded the claim and ordered a new VA examination.

On VA examination in January 2016, the examiner noted the STRs and the in-service acoustic trauma, as well as the post-service medical records.  The examiner provided a negative nexus opinion as to hearing loss, finding that the STRs, including the separation audiogram, showed normal hearing in both ears.  Post-service medical records did not indicate hearing loss soon after release from active duty.  The Veteran reported post-service occupational noise exposure with the United States Postal Service for 39 years.  He reported an onset of hearing difficulty about 10-15 years ago.  Hearing loss was first documented on July 22, 2008, many years after service.  While high-intensity noise, such as in the military, can cause permanent damage to the structures in the inner ear, the deficit appears either immediately after noise trauma, or gradually during the noise exposure period.  Retroactive hearing loss many years after service is not expected.  The examiner opined that the current hearing loss was more likely associated with the combined effects of post-service occupational noise exposure and the normal aging process due to progressive outer hair cells dysfunction.  As for tinnitus, the examiner also provided a negative nexus opinion, stating that while tinnitus can be caused by various things, in the absence of noise-induced hearing loss and/or tinnitus in the STRs, the tinnitus was less likely as not related to military noise.  The Veteran reported tinnitus 40 years after separation.  He was first diagnosed with hearing loss in 2012, and tinnitus is a symptom known to be associated with clinical hearing loss.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

The July 2010 and January 2016 VA examination reports are adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners based their conclusions on a review of pertinent records and the Veteran's diagnostic reports.  They reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, including the conceded in-service hazardous noise exposure.  They provided a rationale for the conclusions reached.    

There is no persuasive evidence to the contrary of these VA examination reports.  The Board recognizes that the Veteran has been service-connected for tinnitus, and that some VA examiners have each determined that tinnitus is a symptom of his current hearing loss.  The Board appreciates the contradiction implicated.  However, the award of service connection for tinnitus was based on the May 2012 VA examination report, which, on review of the totality of the evidence present at this time, is less probative than the January 2016 VA examination report.  It is not within the Board's province to alter the previous determination regarding service connection for tinnitus, and the Veteran remains service-connected for this condition.  For purposes of reconciling the conflict in the record however, the January 2016 VA examiner found tinnitus unrelated to service or military noise exposure in the absence of noise-induced hearing loss or documentation of tinnitus in the STRs.  The May 2012 examiner, on the other hand, provided a confusing and unclear rationale for his conclusion, stating that tinnitus can be related to noise, emotional stress, vascular incidents, head trauma, and medication.  He did not explain why tinnitus was most likely due to noise exposure rather than the other etiologies raised, or reconcile the conflict in finding the noise-induced tinnitus to be a symptom of hearing loss, which was not related to military noise. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, while the Veteran remains service-connected for tinnitus, as the most probative current evidence actually indicates that neither tinnitus nor hearing loss are related to military noise, the Board finds the conflict identified by the Court has been resolved. 

The Board has considered the Veteran's believable and admissible lay assertions that his hearing loss is related to service.  The VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinion, used their expertise in reviewing the facts of this case and determined that the Veteran's hearing loss is not related to service.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

Presumptive service connection for sensorineural hearing loss as a "chronic disease" is not warranted as there is no documentation of hearing loss from within one year of the Veteran's 1967 discharge.  As for a continuity of symptomatology between the hearing loss and service, hearing loss was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Schizophrenia

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, no further staged ratings are warranted for the Veteran's schizophrenia.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a March 1968 rating decision, service connection for the psychiatric disability was granted.  The Veteran was assigned a 10 percent rating, effective October 1, 1967.  

In June 1969, the RO awarded a higher rating of 50 percent, effective November 29, 1968.

Higher ratings were denied in July 1972, August 2002, and April 2007 rating decisions, as well as in the November 2008 rating decision on appeal. 

The Board remanded the claim for further development in December 2012.

In April 2013, the RO denied a claim for a temporary total rating for schizophrenia.

In June 2013, the RO awarded a higher rating of 70 percent, effective January 31, 2013.

In January 2014 and October 2015, the Board remanded the claim for further development.  

In February 2016, the RO amended the diagnostic code assigned to the Veteran's schizophrenia, and implemented the 70 percent rating from June 25, 2010. 

Once a Veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
In determining the appropriateness of the evaluations assigned to the Veteran's disability, the GAF scores assigned by medical providers will be discussed.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In March 2008, the Veteran reported that he was living with his brother and medication was improving his symptoms.  He felt sad but had a good appetite.  He reported sometimes hearing voices and seeing things.  On examination, the provider found he was appropriately groomed.  Speech, mood, and affect were normal.  There were no homicidal or suicidal thoughts.  There were no panic attacks, obsessions, or compulsions.  There were no hallucinations or delusions.  He was oriented but there was impairment in memory.  Concentration, insight, and judgment were fair.  He was assigned a GAF score of 60.

In a March 2008 private medical report, the Veteran reported he was married with 3 sons.  He had marital problems and a domestic violence charge.  On examination, he had good hygiene.  His thought processes and content were logical but incoherent and irrelevant sometimes.  He reported past suicidal ideas but no present suicidal or homicidal ideas.  There were no obsessions or phobia.  He had referential ideas about his co-workers.  He reported non-specific auditory hallucinations.  He was oriented but concentration was poor.  Memory was preserved.  His mood was sad and affect was appropriate.  Judgment was fair and insight was poor.  The examiner noted that he had worked for 30 years with the postal service but his performance of work had become effected.  He was assigned a GAF score of 41-50.

On VA examination in October 2008, the Veteran reported a sad mood with a desire to kill himself and his ex-wife.  He reported being incarcerated in 2007 after being accused of domestic violence.  He reported crying bouts, desperation, fear, sleep problems, and alcohol use.  He reported being previously employed with the United States Postal Service but had stopped working less than a year ago.  He stated he was advised by his psychiatrist and lawyer to retire due to his psychiatric disability.  The examiner stated that his contentions were partially supported by history and psychiatric examination. 

On examination, he was clean and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative and attentive, and his affect was appropriate.  Mood was depressed and dysphoric.  Attention, orientation, and thought processes were unremarkable.  There were no delusions.  The Veteran understood the outcome of his behavior and had partial insight.  He had sleep impairment.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was good.  Remote memory was mildly impaired, recent memory was normal, and immediate memory was severely impaired.  He had impairment in maintaining hygiene and in activities of daily living.  The examiner assigned a GAF score of 65 and did not select the "severity statements" associated with either a 70 percent or 100 percent disability rating.  The examiner found none of the "severity statements" applicable.

In December 2008, the Veteran was escorted to the VA medical center by police.  He was screaming he wanted to die and was hitting himself in the face and chest.  He was medicated intramuscularly.  The examiner noted that he had tried to hang himself one year earlier and had a history of parasuicidal behavior.  On later examination, the Veteran had fair hygiene, spontaneous speech, and was oriented.  Affect was appropriate.  Thought content included suicidal ideas but no homicidal ideas, obsessions, or delusions.  Memory was intact.  Insight and judgment were poor.  There were visual and auditory hallucinations.  The Veteran was admitted to the VAMC for 9 days to prevent self-harm and harm to others.  He was assigned a GAF score of 20.  

The Veteran was again hospitalized from January 5, 2009 to January 23, 2009 for psychiatric symptoms.  He reported depression and fatigue.  He denied suicidal or homicidal ideations, as well as delusions and hallucinations.  On examination, grooming was fair.  He was oriented and speech was normal.  His mood was depressed and his affect was appropriate.  There were no suicidal ideas or homicidal ideas.  Cognition was intact, as was memory.  Insight and judgment were fair.  He was assigned a GAF score of 50 during the course of treatment.  At the time of his discharge, he was assigned a GAF score of 65.  His symptoms had stabilized and there was marked improvement in all areas.

In June 2009 and November 2009, the Veteran had adequate hygiene and coherent thought processes.  He denied suicidal or homicidal ideation, and hallucinations.  Thought content was normal.  Mood was depressed to euthymic.  Affect was constricted but appropriate.  Hallucinations were not found.  The Veteran was oriented and his memory was intact.  Abstraction, judgment, and insight were fair to good.  He was assigned a GAF score of 65 on both occasions.

In February 2010, the Veteran reported anxiety and family problems, although he was living with his son.  On examination, he was appropriately dressed and groomed.  Speech was normal.  Mood and affect were appropriate.  There were no homicidal thoughts, suicidal thoughts, delusions, or hallucinations.  There were no obsessions, compulsions, or panic attacks.  Memory was normal.  Insight and judgment were good.  He was assigned a GAF score of 60.

In March 2010, the Veteran continued to live with his son and rent his own house out due to financial problems.  He had adequate hygiene, and normal thought processes and thought content.  Mood was depressed and affect was constricted but appropriate.  There were no hallucinations and the Veteran was oriented.  Memory was intact.  Insight, judgement, and abstraction were good.  He was assigned a GAF score of 65.

In June 2010 the Veteran had adequate hygiene and coherent thought processes.  He denied suicidal or homicidal ideation, and hallucinations.  Thought content was normal.  Mood was depressed to euthymic.  Affect was constricted but appropriate.  Hallucinations were not found.  The Veteran was oriented and his memory was intact.  Abstraction, judgment, and insight were fair to good.  He was assigned a GAF score of 65.

On VA examination on June 25, 2010, the Veteran reported a depressed mood, anxiety, insomnia, anhedonia, isolation, poor drive, and social withdrawal.  He was retired from the postal service.  On examination, he was not groomed or shaved.  His speech was impoverished, soft, slow, clear, and coherent.  His affect was inappropriate and his mood was anxious and depressed.  Attention was disturbed.  He was oriented.  He had abnormalities in thought processes and thought content.  He has persecutory and paranoid delusions.  He had an impairment in judgment and had partial insight.  There was no sleep impairment, hallucinations, or inappropriate behavior.  There was no obsessive behavior, panic attacks, homicidal thoughts, or suicidal thought.  Impulse control was fair.  He could maintain minimum personal hygiene and there was not a problem with activities of daily living.  Memory was normal.  He could manage his financial affairs.  He was assigned a GAF score of 55.  The examiner did not select the "severity statement" associated with a 100 percent rating, but selected the statement associated with a 70 percent rating, namely, that the psychiatric symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.

In June 2011 and July 2012, the Veteran reported living with a son in a rented house.  He was still renting his own house due to financial difficulties.  On examination, he had adequate hygiene and normal thought processes and content.  His mood was depressed and affect was appropriate.  There were no hallucinations.  He was oriented.  Memory was intact.  Abstraction, judgment, and insight were good.  He was assigned a GAF score of 65 on both occasions.

On VA examination in January 2013, the Veteran reported he had been living in a rented house and had been married since 2010.  He had six children and visited family often.  He reported good marital and paternal relations, and good interpersonal relations.  He retired from the postal service in 2008 after 39 years due to time in service as well as nerves.

On examination, his symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  There were no other symptoms associated with the disability.  The examiner opined that the Veteran's schizophrenia had been stable.  However, his mood could limit his capacity to interact effectively and on a sustained basis with others.  Social functioning in a work environment involving interaction with the public, responding appropriately to persons in authority, or cooperative behaviors could be limited.  He was assigned a GAF score of 50-55.  The examiner did not select the "severity statement" associated with a 100 percent rating, but selected the statement associated with a 70 percent rating, namely, that the psychiatric symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.

In March 2013, the Veteran was admitted to the VAMC for 6 days for suicidal ideation which included thoughts of jumping in front of a train.  He was assigned a GAF score of 20 on admission.  He had poor hygiene, normal speech, and a sad mood.  There were no homicidal ideas or delusions.  Memory was intact.  There were no perceptual disturbances.  Insight and judgment were poor.  He showed improvement with treatment in the areas of mood, affect, thought content, behavior, and perception.  During his hospitalization he denied ideas of self-harm or harm to others.  He denied hallucinations or other psychotic signs.  On discharge, he was assigned a GAF score of 60.

In November 2013, the Veteran reported living with a son in a rented house.  He reported he had been divorced twice.  His hobbies included watching boxing, television, and walking.  On examination, he had adequate hygiene and normal thought processes and content.  His mood was depressed and affect was appropriate.  There were no hallucinations.  He was oriented.  Memory was intact.  Abstraction, judgment, and insight were good.  He was assigned a GAF score of 65.

In March 2014, the Veteran reported living with a son.  He denied suicidal or homicidal ideation.  On examination, he had adequate hygiene and normal thought processes and content.  His mood was depressed and affect was appropriate.  There were no hallucinations.  He was oriented.  Memory was intact.  Abstraction, judgment, and insight were good.  He was assigned a GAF score of 65.

In August 2016, the Veteran reported sleeping excessively.  He had a decreased appetite.  He was not having hallucinations.  He and one of his sons were at peace but did not talk very much.  He was clean and well dressed.  His mood was depressed.  Speech was slow but fluent.  His affect was restricted and thought processes were limited.  He was oriented.  Insight and judgment were limited.  He was assigned a GAF score of 50.

Considering the Veteran's psychiatric symptomatology, and resolving any doubt in his favor, the Veteran's overall schizophrenia symptomatology approximated the criteria for a 70 percent rating prior to June 25, 2010. 

The evidence shows that the Veteran's symptoms due to schizophrenia consisted of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Deficiencies at work were shown by the fact that he reported retiring due to his psychiatric symptoms, and the October 2008 VA examiner found this was "partially" supported by the record.  Deficiencies in family relationships were demonstrated by his failed marriages and domestic violence charge.  Deficiencies in judgment and thinking were documented by numerous VA providers prior to June 25, 2010.  Deficiencies in mood were shown by his depression, suicidal thoughts, and outbursts.  

The evidence above also illustrates many symptoms contemplated by the 70 percent rating.  The Veteran's suicidal ideation is clearly documented throughout this time period; indeed, it necessitated hospitalization in December 2008 and January 2009.  Impaired impulse control is indicated by his domestic violence charge.  A neglect of personal appearance and hygiene is also documented throughout the record.  A difficulty in adapting to stressful circumstances is illustrated by his hospitalizations, and an inability to establish and maintain effective relationships is suggested by his failed marriages.  While the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
 
For the period prior to June 25, 2010, the Veteran's schizophrenia was also manifested by the low GAF scores of  41-40 (March 2008), 20 (December 2008), and 50 (January 2009).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

The Board thus finds the Veteran's overall symptomatology more closely approximated the level of severity contemplated by a 70 percent rating, than that of a 50 percent rating, prior to June 25, 2010. 

However, the preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's schizophrenia for any portion of the appeal.  Significantly, none of the VA examiners, and no VA treatment provider, has indicated total social and occupational impairment.  Rather, the VA examiners have consistently selected "severity" statements corresponding to a 70 percent rating or lower, rather than that corresponding to a 100 percent rating.  While the Veteran has been unemployed, no examiner attributed this solely to his schizophrenia.  While he has had marital difficulties, he has also maintained relationships with his children. 

Moreover, the vast majority of GAF scores obtained throughout the appeal ranged from 55 to 65, indicating only mild to moderate symptoms.  These included scores obtained on VA examination in October 2008 (65), June 2010 (55), and January 2013 (50-55), and in treatment records of March 2008 (60), January 2009 (65), June 2009 (65), November 2009 (65), June 2919 (65), February 2010 (60), March 2010 (65), June 2011 (65), July 2012 (65), November 2013 (65), and March 2014 (65).  

Additionally, many of the symptoms contemplated by a 100 percent rating are not shown by the record, including a gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The record shows intermittent abnormalities in thought processes, but this has not been characterized as "gross" by any provider, and an impairment in communication has not been shown.

The record does show delusions or hallucinations, a persistent danger of the Veteran hurting himself or others, and an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  All of these symptoms have been intermittent, however, and inconsistently demonstrated throughout the appeal.  Moreover, these symptoms alone, particularly in light of the high GAF scores obtained and the fact that neither total occupational impairment nor total social impairment were found by any VA examiner on any occasion, do not support the overall level of impairment contemplated by a 100 percent rating. 

In reaching these determinations, the Board has considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The VA examination reports of October 2008, June 2010, and January 2013 are adequate for adjudication as the examiners examined the Veteran, reviewed the claims file, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his schizophrenia results in any symptoms not contemplated by the rating schedule.  That is, his psychiatric symptoms during both portions of the appeal period have been fully encompassed within the meaning of the General Rating Formula for Mental Disorders under DC 9201.  Therefore, no further discussion of an extraschedular rating is required.

Additionally, while the Board has considered the Veteran's inpatient hospitalizations for schizophrenia occurring throughout the appeal, as no hospitalization was for a period in excess of 21 days, the Board finds 38 C.F.R. § 4.29 is not applicable.

For all the foregoing reasons, the Board finds that a 70 percent rating is warranted for the Veteran's schizophrenia prior to June 25, 2010, but finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

Should the Veteran's service-connected psychiatric disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time. 

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran's claim for a TDIU was filed in November 2008, and his claim for a higher rating for schizophrenia was filed prior to that, in September 2008.  By way of this decision, the Veteran's schizophrenia is now rated as 70 percent disabling since September 2008.  He is additionally service-connected for tinnitus, rated as 10 percent disabling since September 14, 2010.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met for the entire appeal period.

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows that the Veteran completed 3 years of college.  After military service, he worked full-time for the United States Postal Service as a city letter carrier for 37 years.  He began work in July 1971 and retired in February 2008.  See November 2008 VA Form 21-4192; November 2008 VA Form 21-8940; VA psychiatric examination reports 2002-2013.  As his claim for a TDIU was filed in November 2008, he has been unemployed for the duration of the appeal period.

On VA psychiatric examination in October 2008, the Veteran reported he had been unemployed for less than a year.  He stated that his psychiatrist and lawyer recommended that he stop working due to his psychiatric symptoms.  The examiner stated, "history and psychiatric exam partially support this contention."  The examiner found the Veteran's psychiatric symptoms caused a problem with activities of daily living and maintaining personal hygiene.  However, the examiner opined there was not total occupational impairment due to his symptoms.

On VA psychiatric examination in June 2010, the Veteran reported that he retired to his symptoms of schizophrenia.  On examination, the examiner found there was not total occupational impairment due to his symptoms.

On VA audiological examination in July 2010, the examiner noted that the Veteran was unemployed, but that his tinnitus did not have an effect on usual daily activities.

On VA audiological examination in May 2012, the Veteran reported his tinnitus had been very mild in the past, but had become more intermittent since 2010.  He reported that the tinnitus involved a high-pitched sound in both ears usually occurring 4-5 times per week and lasting for several minutes.  The examiner stated the tinnitus did not impact ordinary conditions of daily life, including  the ability to work.

On VA psychiatric examination in January 2013, the Veteran reported that he had retired in 2008 due to both time in service as well as his psychiatric symptoms.  On examination, while the examiner found the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting, there was not total occupational impairment due to psychiatric symptoms.  The examiner stated that his mood can limit his capacity to interact effectively and on a sustained basis with others.  Social functioning in a work environment involving interaction with the public, responding appropriately to persons in authority, or cooperative behaviors involving coworkers can be limited.

On VA examination in June 2013, a VA examiner reviewed the claims file in order to provide an opinion on the combined impact of the Veteran's service-connected disabilities on his employability.  The examiner noted that the Veteran had a proven ability to maintain both physical or sedentary employment due to his work history.  She opined that the veteran would require minimal supervision and sitting and/or standing restrictions.  While limitation with the general public may be in his best interest, VA examination reports showed he could maintain appropriate behavior and communication skills necessary to maintain gainful employment.  He had good paternal relationships and reported that he maintained good interpersonal relations.  His tinnitus was not likely to preclude employment, and he did not have physical problems with sitting, lifting, or standing.  The examiner concluded it was less likely than not that the psychiatric disability and tinnitus caused unemployability.

On VA audiological examination in January 2016, the examiner opined that the Veteran's tinnitus impacted ordinary conditions of daily life, including the ability to work, in that the tinnitus was very bothersome in quiet situations and at night while falling asleep.

Additionally, as described above, the Veteran's GAF score has been documented on many occasions throughout the appeal.  His score, overall, has generally ranged between 55 and 65, indicating mild to moderate symptoms.  He also received isolated low scores throughout the appeal.

The preponderance of the evidence is against the assignment of a TDIU at any point in the appeal period.  Most significantly, there has been no finding that the Veteran's service-connected schizophrenia and tinnitus have rendered him unable to secure or follow substantially gainful employment.  The psychiatric examiners in the course of the appeal each indicated there was not total occupational impairment due to psychiatric symptoms.  Additionally, the GAF scores obtained do not indicate complete occupational impairment.  As for tinnitus, July 2010 and May 2012 VA examiners found tinnitus did not impact ordinary conditions of daily life, including  the ability to work.  While the January 2016 audiological examiner found an impact on employment due to tinnitus, she did not make a finding of total inability to secure or follow a substantially gainful occupation.  As for the combined impact of the service-connected disabilities, the June 2013 VA examiner concluded it was less likely than not that the psychiatric disability and tinnitus caused unemployability.

As the VA opinions contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The preponderance of this evidence does not support a finding of an inability to secure or follow substantially gainful employment due to service-connected disabilities.

The only other evidence to the contrary of the VA examination reports is the admissible and believable lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiners used their expertise in reviewing the facts of this case and did not determine that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As the examiners reached their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements and those of his family, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service-connected disabilities do not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by September 2008 and November 2008 letters. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  In a December 2016 Report of  General Information, the Veteran stated that he had an upcoming medical appointment in March 2017, but neither he nor his representative provided identifying information, submitted a VA Form 21-4142 form, or requested VA to obtain the records.  The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (holding that a veteran cannot passively wait for help from VA).  Additionally, the Social Security Administration (SSA) was contacted with regard to the Veteran's reported unsuccessful application for disability benefits, but the SSA certified in February 2013 that it had no relevant records, and the Veteran was properly notified.  38 C.F.R. § 3.159 (c)(2).  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO substantially complied with its October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271   (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ provided an updated VA examination for bilateral hearing loss, and made at least two attempts to obtain the private treatment records of Dr. A. in compliance with 38 C.F.R. § 3.159. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for bilateral hearing loss is denied.

A disability rating of 70 percent, but no higher, for schizophrenia prior to June 25, 2010 is granted.

A disability rating in excess of 70 percent for schizophrenia since June 25, 2010 is denied.

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


